199 Ga. App. 114 (1991)
404 S.E.2d 322
ARTIS et al.
v.
GAITHER.
A90A2081.
Court of Appeals of Georgia.
Decided March 12, 1991.
William M. Andrews, for appellants.
Swift, Currie, McGhee & Hiers, Guerry R. Moore, William P. Claxton, for appellee.
BIRDSONG, Presiding Judge.
We granted an application by Raymond Artis and Josephine Freeman, the appellants, to bring an interlocutory appeal from an order granting summary judgment to the Motors Insurance Company ("MIC"), Freeman's uninsured motorist insurance carrier, because there was no service of process upon MIC within the period of the statute of limitation. See Vaughn v. Collum, 236 Ga. 582 (224 SE2d 416).
"Because a grant of summary judgment is subject to direct appeal [compare Williams v. Thomas, 183 Ga. App. 51 (1) (357 SE2d 872); and Peeples v. City of Atlanta, 189 Ga. App. 888 (1) (377 SE2d *115 889)] see OCGA § 9-11-56 (h), and because the interlocutory appeal procedure is applicable only to those orders, decisions, and judgments which are `not otherwise subject to direct appeal' (OCGA § 5-6-34 (b)), we conclude that the application was improvidently granted; and the appeal is accordingly dismissed." Terrell v. City Wide Cab, 180 Ga. App. 184 (348 SE2d 575).
Appeal dismissed. Banke, P. J., and Cooper, J., concur.